Appeal Dismissed and Memorandum Opinion filed November 29, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00845-CR

                    BRANDON JAY FAUNCE, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1501146

                 MEMORANDUM                      OPINION
      Pursuant to a plea bargain agreement with the State, appellant pleaded guilty
to sexual assault and was sentenced to eight years’ imprisonment. He filed a notice
of appeal from his conviction, and we dismissed the appeal for lack of jurisdiction.
Faunce v. State, No. 14-18-00093-CR, 2018 WL 2139199 (Tex. App.—Houston
[14th Dist.] May 10, 2018, no pet.) (mem. op.) (per curiam) (not designated for
publication).

      In June 2018, appellant filed a document in the trial court called, “Motion for
Judgment on the Pleadings.” The trial court denied the motion on August 16, 2018.
Appellant filed a notice of appeal from that denial.

      Generally, appeals in criminal cases may only be taken from final judgments
of convictions. Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961);
McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). We
know of no exception to the general rule that allows an appeal from an order denying
a post-conviction “motion for judgment on the pleadings.”

      Accordingly, the appeal is dismissed.

                                   PER CURIAM



Panel consists of Justices Busby, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2